Order entered November 29, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00936-CV

                  WILLIS ALAN HIZAR, ET AL., Appellants

                                        V.

                    KENNETH HEFLIN, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 007-01345-2020

                                     ORDER

      Before the Court is the November 23, 2021 request of Collin County Clerk

Stacey Kemp for an extension of time to file the clerk’s record. We GRANT the

request and extend the time to December 27, 2021. We DIRECT the Clerk of this

Court to send a copy of this order to Ms. Kemp and all parties.


                                             /s/   KEN MOLBERG
                                                   JUSTICE